DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Objections
Claims 7, 8, 15, 16, and 19 are objected to because of the following informalities:  
As to claims 7, 15, and 19, there is no antecedent basis for “the threshold value.” 
As to claims 8 and 16, there is no antecedent basis for “the count-min data structure.” Applicant may have intended this to read as “the count-min sketch data structure.” 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “computing apparatus” but do not recite any hardware components. As such the claimed apparatus is given its broadest reasonable interpretation as software per se. implemented to carry out the features of the claims.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 

As to claim 1, the claim recites: 
obtaining a value;
determining whether a count associated with the value exceeds a threshold count based on a count-min sketch data structure;
if the count associated with the value does not exceed the threshold count, increasing the count in the count-min sketch data structure;
if the count associated with the value does exceed the threshold count:

in response to the probability function indicating an increase to the count, increasing the count in the count-min sketch data structure. 
These steps are directed to an abstract idea of mental processes as each step is recited at a high level of generality so as to be readily performed in the mind or on pen and paper. E.g. a person can read a value to obtain it; mentally compare a count to a threshold; mentally determine which actions to take upon the mental comparison of the threshold such that if it’s greater then mentally add a count, and if it’s less then mentally determine some generic probability to decide whether to increase and then mentally increase the count by addition if necessary.
This judicial exception is not integrated into a practical application because there are no additional elements recited beyond the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no recited elements beyond the abstract idea.

As to claim 9, the claim recites:
obtain a value;
determine whether a count associated with the value exceeds a threshold count based on a count-min sketch data structure;
if the count associated with the value does not exceed the threshold count, increase the count in the count-min sketch data structure;
if the count associated with the value does exceed the threshold count:

in response to the probability function indicating an increase to the count, increase the count in the count-min sketch data structure.
These steps are directed to an abstract idea of mental processes as each step is recited at a high level of generality so as to be readily performed in the mind or on pen and paper. E.g. a person can read a value to obtain it; mentally compare a count to a threshold; mentally determine which actions to take upon the mental comparison of the threshold such that if it’s greater then mentally add a count, and if it’s less then mentally determine some generic probability to decide whether to increase and then mentally increase the count by addition if necessary.
This judicial exception is not integrated into a practical application because the additional elements of “a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the processing system to:” merely recite generic computer components performing their routine functions and is not sufficient to integrate in a practical application under prong two (MPEP §2106.05(f)).

As to claims 2 and 10, the claims merely recite the type of data used to implement the abstract idea of claims 1 and 9, and thus merely further describe the abstract idea without significantly more.

As to claims 3 and 11, the claims recite receiving a data packet comprising the value; and
wherein obtaining the value comprises extracting the value from the data packet.
The claims merely further describe the abstract idea of claims 1 and 9 above. Receiving a data packet is described at a high level of generality so as to be read on merely receiving some form of data, e.g. on paper, verbally, or merely visually somehow, and a user extracting information mentally by reading or hearing the information for mental processing as discussed with respect to claims 1 and 9. As such, there are no further elements beyond the abstract idea of claims 1 and 9 to integrate the abstract idea into a practical application. Furthermore, and not required for the rejection, it is noted that the data packet is not necessarily received over a computer network as there is no limitation placed on what the data packet is or how it is received. Even if it were improperly interpreted as being over a network, this would be mere data gathering using established well-understood, routine, and conventional methods of receiving or transmitting data over a network (MPEP §2106.05(d)(II(i))).

As to claims 4 and 12, the claims merely recite the type of data used to implement the abstract idea of claims 3 and 11, and thus merely further describe the abstract idea without significantly more.


As to claims 5 and 13, the claims recite obtaining a query for the count associated with the value; determining that the count does not exceed the threshold count based on the count- min sketch data structure; and using the count to respond to the query. The cited limitations merely further describe mental processes of the abstract ideas of claims 1 and 9 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily read or hear a query to obtain it, mentally determine that the count does not exceed a threshold, and respond with a mentally determined answer to the query, e.g. verbally or on paper. As such, there are no further elements beyond the abstract idea of claims 1 and 9 to integrate the abstract idea into a practical application.

As to claims 6 and 14, the claims recite obtaining a query for the count associated with the value;
determining that the count exceeds the threshold count based on the count-min sketch data structure;
determining an approximated count using the count from the count-min sketch data structure and an approximated count function; and
using the approximated count as the count to respond to the query.
The cited limitations merely further describe mental processes of the abstract ideas of claims 1 and 9 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily read or hear a query to obtain it, mentally determine that the count does not exceed a threshold, mentally approximate a count, and respond with a mentally determined answer to the query using the mentally determined approximation, e.g. 

As to claims 7 and 15, the claims recite determining the threshold value based on previous counts associated with one or more values.  The cited limitations merely further describe mental processes of the abstract ideas of claims 1 and 9 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily determine a threshold based on previous counts known or presented to the user. As such, there are no further elements beyond the abstract idea of claims 1 and 9 to integrate the abstract idea into a practical application.

As to claims 8 and 16, the claims recite obtaining a second value;
determining whether a second count associated with the second value exceeds the threshold count based on the count-min sketch data structure;
if the second count associated with the second value does not exceed the threshold count, increasing the second count in the count-min sketch data structure;
if the second count associated with the second value does exceed the threshold count:
applying the probability function to determine whether to increase the second count; and in response to the probability function indicating an increase to the second count, increasing the second count in the count-min data structure.


As to claim 17, the claim is directed to an abstract idea of mental processes as each step is recited at a high level of generality so as to be readily performed in the mind or on pen and paper. Specifically the claim recites receiving a packet (Receiving a data packet is described at a high level of generality so as to be read on merely receiving some form of data, e.g. on paper, verbally, or merely visually somehow);
identifying a source internet protocol (IP) address in the packet (a user extracting information mentally by reading or hearing the information for mental processing);
determining whether a count associated with the source IP address exceeds a threshold count based on a count-min sketch data structure (mentally compare a count to a threshold);
if the count associated with the source IP address does not exceed the threshold count, increasing the count in the count-min sketch data structure (mentally determine which actions to take upon the mental comparison of the threshold such that if it’s greater then mentally add a count);
if the count associated with the value does exceed the threshold count:
applying a probability function to determine whether to increase the count (if it’s less then mentally determine some generic probability to decide whether to increase and then mentally increase the count by addition if necessary); and
(if it’s less then mentally determine some generic probability to decide whether to increase and then mentally increase the count by addition if necessary);
obtaining a query for the count associated with the source IP address (A human can readily read or hear a query to obtain it, mentally determine that the count does not exceed a threshold); and
responding to the query based on the count in the count-min sketch data structure (respond with a mentally determined answer to the query, e.g. verbally or on paper).
This judicial exception is not integrated into a practical application because there are no additional elements recited beyond the abstract idea. The claim recites that the method is a method of operating a computer. However, this is in the preamble and merely attempts to apply the abstract in a computer environment, and as such does not integrate the abstract idea into a practical application.

As to claim 18, the claim recites responding to the query based on the count in the count-min sketch data structure comprises: determining an approximated count using the count from the count-min sketch data structure and an approximated count function; and using the approximated count as the count to respond to the query.  
The cited limitations merely further describe mental processes of the abstract ideas of claim 17 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily mentally approximate a count, and respond with a mentally 

As to claim 19, the claim recites determining the threshold value based on previous counts associated with one or more source IP addresses.  The cited limitation merely further describes mental processes of the abstract idea of claim 17 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily determine a threshold based on previous counts known or presented to the user. As such, there are no further elements beyond the abstract idea of claim 17 to integrate the abstract idea into a practical application.

As to claim 20, the claim recites wherein responding to the query based on the count in the count-min sketch data structure comprises:
determining that the count in the count-min sketch data structure does not exceed the threshold count; and 
using the count to respond to the query.
The cited limitations merely further describe mental processes of the abstract idea of claim 17 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily read or hear a query to obtain it, mentally determine that the count does not exceed a threshold, and respond with a mentally determined answer to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (US 2018/0239792 A1), hereinafter Ting, in view of Jain et al. (US 2017/0250953 A1), hereinafter Jain.

As to claim 1, Ting discloses a method comprising:
obtaining a value (Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream.);
 sketch data structure (Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0.);
if the count associated with the value does not exceed the threshold count, increasing the count in the count-min sketch data structure (Fig. 7; [0096]; [0100], The key value is matched to those stored already to determine an associated count. If the does not is greater than the threshold of 0, then a bin is selected and the counter increased by 1);
if the count associated with the value does exceed the threshold count:
applying a probability function to determine whether to increase the count (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.); and
in response to the probability function indicating an increase to the count, increasing the count in the  sketch data structure (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.).
Ting does not disclose that the sketch data structure is a count-min sketch data structure.
However, Jain discloses using a count-min sketch data structure to monitor IP flows by counting IP addresses in packets as maintained keys ([0042]; [0060]; [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting with the teachings of (Ting, [0015]; [0057]) is a count-min sketch tracking IP addresses as key fields like in Jain (Jain, [0042]; [0060]; [0061]; Ting, [0123]) and to extract IP addresses as the key values from a stream of packets of Jain as the stream of data which can represent IP flow in Ting. The motivation for doing so would have been to enable the sketch of Ting to store keys and respective counts in a compact but “lossy” data structure with error bounded by probabilistic guarantees to better enable tracking unique IP addresses in packets (Jain, [0060]) of IP flows of Ting (Ting, [0015]; [0091]).

As to claim 9, Ting discloses a computing apparatus comprising:
a storage system (Fig. 3);
a processing system operatively coupled to the storage system (Fig. 3; [0031]); and
program instructions stored on the storage system that, when executed by the processing system, direct the processing system to ([0031]):
obtain a value (Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream.);
determine whether a count associated with the value exceeds a threshold count based on a  sketch data structure (Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0 or not.);
if the count associated with the value does not exceed the threshold count, increase the count in the count-min sketch data structure (Fig. 7; [0096]; [0100], The key value is matched to those stored already to determine an associated count. If the does not is greater than the threshold of 0, then a bin is selected and the counter increased by 1);
if the count associated with the value does exceed the threshold count:
apply a probability function to determine whether to increase the count (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.); and
in response to the probability function indicating an increase to the count, increase the count in the count-min sketch data structure (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.).
Ting does not disclose that the sketch data structure is a count-min sketch data structure.
However, Jain discloses using a count-min sketch data structure to monitor IP flows by counting IP addresses in packets as maintained keys ([0042]; [0060]; [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting with the teachings of Jain by modifying Ting such that the sketch used and updated by Ting to monitor IP flow and corresponding IP addresses (Ting, [0015]; [0057]) is a count-min sketch tracking IP addresses as key fields like in Jain (Jain, [0042]; [0060]; [0061]; Ting, [0123]) and to extract IP addresses as the key values from a stream of packets of Jain as the stream of data which can represent IP flow in Ting. The motivation for doing so would have been to enable the sketch of Ting to store keys and respective counts in a compact but “lossy” data structure with error bounded by (Jain, [0060]) of IP flows of Ting (Ting, [0015]; [0091]).

As to claims 2 and 10, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses wherein the value comprises a numerical value or a string of characters (Ting, [0093]; Jain, [0042], e.g. an IP address).
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claims 1 and 9 above. 
In addition, even though the prior art discloses or renders obvious “wherein the value comprises a numerical value or a string of characters”, this feature is directed to non-functional descriptive material and does not carry patentable weight. The claimed type of value is not used to perform any specific function differently than any other type of value, and as such does not affect the functionality claimed. See MPEP §2111.05.

As to claims 3 and 11, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses receiving a data packet comprising the value (Ting, [0015]; [0091]; Jain, [0042]; [0060], Data packets are received and IP addresses extracted as keys.); and
wherein obtaining the value comprises extracting the value from the data packet (Ting, [0015]; [0091]; Jain, [0042]; [0060], Data packets are received and IP addresses extracted as keys.).  


As to claims 4 and 12, the claims are rejected for the same reasons as claims 3 and 11 above. In addition, Ting, as previously modified with Jain, discloses wherein the value comprises an internet protocol (IP) address (Ting, [0015]; [0091]-[0093], Source data such as an IP address can be selected as a designated key field; Jain, [0042]; [0060], Data packets are received and IP addresses extracted as keys.).
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claims 3 and 11 above. 

As to claims 5 and 13, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses obtaining a query for the count associated with the value (Ting, [0122], A query for counts associated with items, i.e. corresponding to the value, can be received.);
determining that the count does not exceed the threshold count based on the count- min sketch data structure (Ting, Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0 or not.); and
using the count to respond to the query (Ting, [0122], Counts are returned).

As to claims 6 and 14, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses obtaining a query for the count associated with the value (Ting, [0123]; Jain, [0030]; [0058], E.g. a query for total number of data satisfying a condition such as total clicks, i.e. counts. As previously modified with Jain, data includes IP addresses and thus renders obvious querying counts for such data also.);
determining that the count exceeds the threshold count based on the count-min sketch data structure (Ting, Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0 or not.);
determining an approximated count using the count from the count-min sketch data structure and an approximated count function (Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.); and
using the approximated count as the count to respond to the query (Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.).
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claims 1 and 9 above. 


As to claims 7 and 15, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses determining the threshold value based on previous counts associated with one or more values (Ting, [0097], A threshold value is determined based on an identified counter for a non-empty bin as the smallest count which is a number based on previous counts with the current key of the bin. This smallest count is used as a threshold to compare to a random number to determine which case to execute when updating the count.).  

As to claims 8 and 16, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain, discloses obtaining a second value (Ting, Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream. A plurality of keys are obtained and maintained, thus including at least a second value.);
determining whether a second count associated with the second value exceeds the threshold count based on the count-min sketch data structure (Ting, Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0. As previously combined with Jain, the sketch is a count-min sketch.);
if the second count associated with the second value does not exceed the threshold count, increasing the second count in the count-min sketch data structure (Ting, Fig. 7; [0096]; [0100], The key value is matched to those stored already to determine an associated count. If the does not is greater than the threshold of 0, then a bin is selected and the counter increased by 1);

applying the probability function to determine whether to increase the second count (Ting, Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.); and 
in response to the probability function indicating an increase to the second count, increasing the second count in the count-min data structure (Ting, Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.).
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claims 1 and 9 above. 

As to claim 17, Ting discloses a method of operating a computer comprising:
receiving a  stream (Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream.);
identifying a source internet protocol (IP) address in the  stream ([0091]-[0093], Source data such as an IP address can be selected as a designated key field and identified);
determining whether a count associated with the source IP address exceeds a threshold count based on a  sketch data structure (Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0.);
(Fig. 7; [0096]; [0100], The key value is matched to those stored already to determine an associated count. If the does not is greater than the threshold of 0, then a bin is selected and the counter increased by 1);
if the count associated with the value does exceed the threshold count:
applying a probability function to determine whether to increase the count (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.); and
in response to the probability function indicating an increase to the count, increasing the count in the  sketch data structure (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.);
obtaining a query for the count associated with the source IP address ([0123], A query for counts associated with items, i.e. corresponding to the value, can be received from a user, or can be a query to obtain the count from an identified bin [0096]; [0097].); and
responding to the query based on the count in the count-min sketch data structure ([0123]; [0124], When responding to a user query; [0096], [0097] The found count is returned to the system to determine how to proceed and to update the count when as a query for an identified bin.).  
Ting does not specifically disclose receiving a packet; identifying a source internet protocol (IP) address in the packet; and that the sketch data structure is a count-min sketch data structure.
([0042]);
identifying a source internet protocol (IP) address in the packet ([0042]; [0043]);
and using a count-min sketch data structure to monitor IP flows by counting IP addresses in packets as maintained keys ([0042]; [0060]; [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting with the teachings of Jain by modifying Ting such that the sketch used and updated by Ting to monitor IP flow and corresponding IP addresses (Ting, [0015]; [0057]) is a count-min sketch tracking IP addresses as key fields like in Jain (Jain, [0042]; [0060]; [0061]; Ting, [0123]) and to extract IP addresses as the key values from a stream of packets of Jain as the stream of data which can represent IP flow in Ting. The motivation for doing so would have been to enable the sketch of Ting to store keys and respective counts in a compact but “lossy” data structure with error bounded by probabilistic guarantees to better enable tracking unique IP addresses in packets (Jain, [0060]) of IP flows of Ting (Ting, [0015]; [0091]).

As to claim 18, the claim is rejected for the same reasons as claim 17 above. In addition, Ting, as previously modified with Jain, discloses wherein responding to the query based on the count in the count-min sketch data structure comprises:
determining an approximated count using the count from the count-min sketch data structure and an approximated count function (Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.); and
(Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.).

As to claim 19, the claim is rejected for the same reasons as claim 17 above. In addition, Ting, as previously modified with Jain, discloses determining the threshold value based on previous counts associated with one or more source IP addresses (Ting, [0097], A threshold value is determined based on an identified counter for a non-empty bin as the smallest count which is a number based on previous counts with the current key of the bin. This smallest count is used as a threshold to compare to a random number to determine which case to execute when updating the count.).  

As to claim 20, the claim is rejected for the same reasons as claim 17 above. In addition, Ting, as previously modified with Jain, discloses wherein responding to the query based on the count in the count-min sketch data structure comprises:
determining that the count in the count-min sketch data structure does not exceed the threshold count (Ting, Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0.); and 
using the count to respond to the query (Ting, [0096], [0097] The found count is returned to the system to determine how to proceed and to update the count when as a query for an identified bin.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2020/0106867 A1) discloses obtaining a value ([0026]; [0028], A flow ID value, such as an IP address, is obtained from a data packet.); determining whether a count associated with the value exceeds a threshold count based on a  sketch data structure ([0038]; [0041], The packet count corresponding to a flow ID is obtained and determined whether it exceeds a packet flow count threshold.); if the count associated with the value does not exceed the threshold count, increasing the count in the count-min sketch data structure ([0027]; [0041], If the threshold is not exceeded, then count data continues to be updated, i.e. incremented or increased.); if the count associated with the value does exceed the threshold count ([0041], A determination is made if the count exceeds the threshold and to perform count updates accordingly).
Pitel et al. ("Count-Min-Log sketch: Approximately counting with approximate counters", 2015 [retrieved on 11 November 2022], Retreived from the Internet: <URL: https://arxiv.org/abs/1502.04885>) discloses a modified min-count sketch where a probability function is used to determine whether to increase a count (Algorithm 1).
Zhou Guohui (CN 111262756 A) discloses comparing a count in a count-min sketch to a threshold and determining to increase the count accordingly.
Tristan et al. (US 2019/0114319 A1) discloses using an approximate counter in a count-min sketch including reading a count estimate based on an approximate counter, and incrementing the counter ([0062]; [0066]).
G. Cormode and M. Muthukrishnan ("Approximating Data with the Count-Min Sketch," in IEEE Software, vol. 29, no. 1, pp. 64-69, Jan.-Feb. 2012, doi: 10.1109/MS.2011.127.) discloses count-min sketches and using a count-min sketch to retrieved estimates of counts for data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/James E Richardson/             Primary Examiner, Art Unit 2167